Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stampfl (Pub. No.: 2016/0325391 A1) in view of Chung (Pub. No.: 2013/0333053 A1).
1) In regard to claim 1, Stampfl discloses the claimed method for locking and unlocking an electronic power tool (¶0073), the method comprising: 
transmitting, by a locking device, a lock code to the electronic power tool (¶0073 discloses the controller of the power tool is programmed with a lock code from the manufacturer; thus, it is clear a locking device at the manufacturer transmits the lock code to the tool); 
wherein the lock code is configured to prevent operation of the electronic power tool upon being received at the electronic power tool (¶0073).
Stampfl does not explicitly disclose receiving, at a locking device, information associated with the electronic power tool, and generating, at the locking device, a lock code based on the received information.
However, Chung discloses it has been known for a locking device to use information associated with a tool in order to generate a lock code (¶0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Stampfl to utilize information associated with the tool to generate a lock tool, as taught by Chung.
One skilled in the art would be motivated to modify Stampfl as described above in order to use a known technique for generating a lock code. 

2) In regard to claim 6 (dependent on claim 1), Stampfl and Chung further disclose the method of claim 1, wherein the electric power tool is selected from a group consisting of a battery-powered power tool, a corded power tool, a power tool battery pack used to power battery-powered power tools, or an electronic device powered by a power tool battery pack (Stampfl fig. 1).
3) In regard to claim 7 (dependent on claim 1), Stampfl and Chung further disclose the method of claim 1, wherein the locking device transmits the lock code to the electronic power tool using a passive wireless protocol, wherein the passive wireless protocol is selected from a group consisting of Radio Frequency Identification and Near Field Communication (Stampfl ¶0047).
4) In regard to claim 8 (dependent on claim 1), Stampfl and Chung further disclose the method of claim 1, wherein the locking device transmits the lock code to the electronic power tool using an active wireless protocol, wherein the active wireless protocol is selected from a group consisting of a cellular protocol, Bluetooth, Bluetooth Low Energy, and Wi-Fi (Stampfl ¶0047).
5) In regard to claim 9 (dependent on claim 1), Stampfl and Chung disclose the method of claim 1.
Stampfl and Chung do not explicitly disclose determining, at the locking device, parameters associated with the electric power tool, wherein the determined parameters comprise one or more of a current date, a current time, and a current geographical location of the electric power tool.
However, the examiner takes official notice is taken that both the concept and advantage is known for a method to determine, at the locking device, parameters associated with the electric power tool, wherein the determined parameters comprise one or more of a current date, a current time, and a current geographical location of the electric power tool.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the code of Kreuzer to be generated based on a known variable.
One skilled in the art would be motivated to modify Kreuzer as described above in order to use a known value to generate an unlock code.

6) In regard to claim 10 (dependent on claim 1), Stampfl and Chung disclose the method of claim 1, wherein the locking device generates the lock code based on applying a hashing function to the received information and the determined parameters.
However, the examiner takes official notice is taken that both the concept and advantage is known for a system to generate a code by applying a hash function to on one or more known variables.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the code of Kreuzer to be generated based on a known variable.
One skilled in the art would be motivated to modify Kreuzer as described above in order to use a known value to generate an unlock code.

7) In regard to claim 11 (dependent on claim 1), Stampfl and Chung disclose the method of claim 1.
Stampfl and Chung do not explicitly disclose the received information comprises one or more of a Universal Product Code (UPC) associated with the electric power tool, a serial number of the electric power tool, a product model number of the electric power tool, a Radio Frequency Identification (RFID) identification number, and a Bluetooth address.
However, the examiner takes official notice is taken that both the concept and advantage is known for a system to generate a code by using one or more known variables.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the code of Kreuzer to be generated based on a known variable.
One skilled in the art would be motivated to modify Kreuzer as described above in order to use a known value to generate an unlock code.

Claims 2, 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stampfl (Pub. No.: 2016/0325391 A1) in view of Chung (Pub. No.: 2013/0333053 A1) and further in view of Mline (Pub. No.: 2018/035227 A1).
1) In regard to claim 2 (dependent on claim 1), Stampfl and Chung disclose the method of claim 1.
Stampfl and Chung does not explicitly disclose receiving a communication from a point of sale (POS) system at an unlocking device, verifying a purchase of the electric power tool at the unlocking device based on the received communication; generating, at the unlock device, an unlock code in response to verification of the purchase, and transmitting the unlock code to the electronic power tool, wherein the unlock code is configured to allow operation of the electronic power tool upon being received at the electronic power tool. 
However, Mline discloses it has been known in the art for a processor to receive a communication from a point of sale (POS) system at an unlocking device, verifying a purchase of the device at the unlocking device based on the received communication, generating, at the unlock device, an unlock code in response to verification of the purchase, and transmitting the unlock code to the device, wherein the unlock code is configured to allow operation of the electronic power tool upon being received at the device (¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Kreuzer unlock code to be transmitted based on purchase information, as taught by Mline.
One skilled in the art would be motivated to modify Kreuzer as described above in order to reduce theft of the tool, as taught by Mline (¶0002).

2) In regard to claim 5 (dependent on claim 2), Stampfl, Chung and Mline further disclose the method of claim 2.
Stampfl, Chung and Mline do not explicitly disclose the unlocking device is configured to generate the unlock code based on purchase information generated by a user purchasing the electronic power tool, wherein the purchase information comprises one or more of purchase price, payment method, purchase time, purchase date, store identification number where the electronic power tool was purchased, and geographical location of the purchase.
However, the examiner takes official notice is taken that both the concept and advantage is known for a monitoring system to generate a code based on one or more of purchase price, payment method, purchase time, purchase date, store identification number where the electronic power tool was purchased, and geographical location of the power tool.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the code of Stampfl to be generated based on a known variable.
One skilled in the art would be motivated to modify Stampfl as described above in order to use a known value to generate an unlock code.

3) In regard to claim 18, claim 18 is rejected and analyzed with respect to claim 2 and the references applied. 
 
4) In regard to claim 19 (dependent on claim 18), Stampfl, Chung and Mline further disclose the method of claim 18, wherein the lock code is received during the manufacturing of the electronic power tool (Stampfl ¶0073).
5) In regard to claim 20 (dependent on claim 18), Stampfl, Chung and Mline further disclose the method of claim 18, wherein the unlock code is received at the point-of-sale of the electronic power tool based upon the authorized purchase of the electronic power tool being verified (Stampfl ¶0040).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stampfl (Pub. No.: 2016/0325391 A1) in view of Chung (Pub. No.: 2013/0333053 A1), Mline (Pub. No.: 2018/035227 A1) and further in view of Ito (Pub. No.: 2014/0158389 A1).
1) In regard to claim 3 (dependent on claim 2), Stampfl, Chung, and Mline disclose the method of claim 2.
Stampfl, Chung, and Mline does not explicitly disclose an electronic processor of the electronic power tool is configured to prevent power from being provided to one or more power switches of the electronic power tool based on receiving the lock code, wherein preventing power from being provided to the one or more power switches prevents operation of the tool.
However, Ito discloses it has been known to secure a power tool by allowing the electronic processor of the electronic power tool is configured to prevent power from being provided to one or more power switches of the electronic power tool based on receiving the lock code, wherein preventing power from being provided to the one or more power switches prevents operation of the tool (fig. 1 and ¶0149).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Stampfl to lock the device by disabling a switch of the tool, as taught by Ito.
One skilled in the art would be motivated to modify Stampfl as described above in order to use a known way to disable a power tool. 

2) In regard to claim 4 (dependent on claim 3), Stampfl, Chung, Mline and Ito further disclose the method of claim 3, wherein the electronic processor of the electronic power tool is configured to allow power to be provided to the one or more power switches of the electronic power tool based on receiving the unlock code, wherein allowing power to be provided to the one or more power switches allows operation of the tool (¶0162-¶0163).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreuzer (Pub. No.: 2015/0286209 A1).
1) In regard to claim 12, Kreuzer discloses the claimed electronic power tool (figs. 1 and 2: 20), comprising: 
an electronic processor (fig. 2: 130); and 
a communication interface in communication with the electronic processor (fig. 2: 140), and configured to receive electronic messages (¶0057-¶0058); 
wherein the communication interface is configured to: 
receive a first electronic message including a lock code (¶0058); and 
transmit the first electronic message that was received to the electronic processor (¶0058); 
wherein the electronic processor is configured to: 
prevent operation of the electronic power tool based on the first received electronic message (¶0058).

2) In regard to claim 13 (dependent on claim 12), Kreuzer further disclose the electronic power tool of claim 12, wherein the communication interface is further configured to: receive a second electronic message including an unlock code, and transmit the second electronic message that was received to the electronic processor; and wherein the electronic processor is further configured to allow operation of the electronic power tool based on the second electronic message that was received (¶0058).
3) In regard to claim 16 (dependent on claim 12), Kreuzer further disclose the electronic power tool of claim 12, wherein the electric power tool is selected from a group consisting of a battery-powered power tool, a power tool battery pack used to power battery-powered power tools, or an electronic device powered by a power tool battery pack (fig. 1: 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer (Pub. No.: 2015/0286209 A1) in view of Mline (Pub. No.: 2018/035227 A1).
1) In regard to claim 14 (dependent on claim 13), Kreuzer discloses the claimed electronic power tool of claim 13, wherein the unlock code is generated by an unlocking device (¶0057).
Kreuzer does not explicitly disclose the unlocking device configured to generate the unlock code based on purchase information, wherein the purchase information is generated in response to a purchase of the electronic power tool.
However, Mline discloses it has been known in the art to generate an unlock code based on purchase information, and the purchase information is generated in response to a purchase of the device (¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the tool of Kreuzer unlock code to be generated based on purchase information, as taught by Mline.
One skilled in the art would be motivated to modify Kreuzer as described above in order to reduce theft of the tool, as taught by Mline (¶0002).

2) In regard to claim 15 (dependent on claim 14), Kreuzer and Mline further disclose the electronic power tool of claim 14.
Kreuzer and Mline do not explicitly disclose the purchase information comprises one or more of purchase price, payment method, purchase time, purchase date, store identification number where the electronic power tool was purchased, and geographical location of the power tool.
However, the examiner takes official notice is taken that both the concept and advantage is known for a monitoring system to generate a code based on one or more of purchase price, payment method, purchase time, purchase date, store identification number where the electronic power tool was purchased, and geographical location of the power tool.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the code of Kreuzer to be generated based on a known variable.
One skilled in the art would be motivated to modify Kreuzer as described above in order to use a known value to generate an unlock code.
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuzer (Pub. No.: 2015/0286209 A1).
1) In regard to claim 17 (dependent on claim 12), Kreuzer discloses the claimed electronic power tool of claim 12.
Kreuzer does not explicitly disclose the lock code is based on applying a hashing function to one or more parameters associated with the electronic power tool, wherein the one or more parameters include a Universal Product Code (UPC) associated with the electric power tool, a serial number of the electric power tool, a product model number of the electric power tool, a Radio Frequency Identification (RFID) identification number, a Bluetooth address, a current date, a current time, and a current geographical location of the electric power tool.
However, the examiner takes official notice is taken that both the concept and advantage is known for a system to generate a code by applying a hash function to on one or more known variables.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the code of Kreuzer to be generated based on a known variable.
One skilled in the art would be motivated to modify Kreuzer as described above in order to use a known value to generate an unlock code.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684